Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,366,266 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the present application is clearly covered and anticipated by claims 8 and 14 (which depends from claim 8) of the patent.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claims 2-6 of the present application are clearly covered and anticipated by claims 9-13 of the patent, which recites all of the same features, respectively, as claims 2-6 of the present application.  
Claim 7 of the present application is clearly covered and anticipated by claim 8 of the patent, which recites all of the same features as claim 7 of the present application.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claim 8 of the present application is clearly covered and anticipated by claim 8 of the patent, which recites all of the same features as claim 8 of the present application.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claims 9-14 of the present application are clearly covered and anticipated by claims 9-14 of the patent, which recites all of the same features, respectively, as claims 9-14 of the present application.  
Claim 15 of the present application is clearly covered and anticipated by claim 15 of the patent, which recites all of the same features as claim 15 of the present application.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claims 16-20 of the present application are clearly covered and anticipated by claims 16-20 of the patent, which recites all of the same features, respectively, as claims 16-20 of the present application.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,802,118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the present application is clearly covered and anticipated by claims 8 and 14 (which depends from claim 8) of the patent.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claims 2-6 of the present application are clearly covered and anticipated by claims 9-13 of the patent, which recites all of the same features, respectively, as claims 2-6 of the present application.  
Claim 7 of the present application is clearly covered and anticipated by claim 8 of the patent, which recites all of the same features as claim 7 of the present application.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claim 8 of the present application is clearly covered and anticipated by claim 8 of the patent, which recites all of the same features as claim 8 of the present application.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claims 9-14 of the present application are clearly covered and anticipated by claims 9-14 of the patent, which recites all of the same features, respectively, as claims 9-14 of the present application.  
Claim 15 of the present application is clearly covered and anticipated by claim 15 of the patent, which recites all of the same features as claim 15 of the present application.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claims 16-20 of the present application are clearly covered and anticipated by claims 16-20 of the patent, which recites all of the same features, respectively, as claims 16-20 of the present application.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,545,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the present application is clearly covered and anticipated by claim 8 of the patent.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claims 2-6 of the present application are clearly covered and anticipated by claims 9-13 of the patent, which recites all of the same features, respectively, as claims 2-6 of the present application.  
Claim 7 of the present application is clearly covered and anticipated by claim 8 of the patent, which recites all of the same features as claim 7 of the present application.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claim 8 of the present application is clearly covered and anticipated by claim 8 of the patent, which recites all of the same features as claim 8 of the present application.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claims 9-13 of the present application are clearly covered and anticipated by claims 9-13 of the patent, which recites all of the same features, respectively, as claims 9-13 of the present application.  

Claim 14 of the present application is clearly covered and anticipated by claim 8 of the patent, which recites all of the same features as claim 14 of the present application
Claim 15 of the present application is clearly covered and anticipated by claim 14 of the patent, which recites all of the same features as claim 15 of the present application.  Note that the “shutter signal” in the present application claim is equivalent to the “active shutter signal” in the patent claim.
Claims 16-20 of the present application are clearly covered and anticipated by claims 15-19 of the patent, which recites all of the same features, respectively, as claims 16-20 of the present application.  

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,397,554 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1 of the present application, claims 1, 4 (for the SPAD), and 6 of the patent cover and anticipate all of the limitations of claim 1 of the present application.
Regarding claim 8 of the present application, the combination of patent claims 1 and 6 clearly provide for the limitations of claim 8 of the present application.
Claims 2 and 9 of the present application are covered by claims 3 and 7 of the patent.
Claims 3 and 10 of the present application are covered by claim 8 of the patent.
Claim 4 is covered by this feature recited in claim 1 of the patent.
Claims 5, 11, 12, and 14 of the present application are covered by claim 4 of the patent.
Regarding claims 6 and 13 of the present application, it is noted that the use of transistors for switching is notoriously old in the art.  Therefore, the features of claims 6 and 8 are covered by claims 1 and 6 of the patent since persons having ordinary skill in the art would have use transistors as the switching devices since this would have been a mere using a known switching device in an apparatus using switching devices. 
Regarding claim 7 of the present application, it is noted that it is notoriously old in the art to use image sensor for 3D imaging.  Therefore, having a 3D imaging system using the image sensor of claim 1 and 6 combined would have been obvious to persons having ordinary skill in the art since this would have been a mere using image sensor of patent claims 1 and 6 for a known purpose (3D imaging).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record are related to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878